Case 7:21-mj-00737 Document 1 Filed on 04/07/21 in TXSD Page 1 of 2

AO 9] (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

 

 

for the
United States of America )
V. )
) Case No.
Jaime Rios ) M-21-0°}2% -M
YOB: 1987 USC )
)
)
“ SEALED
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 04, 2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. 841 & 846 Possession and Conspiracy to Possess with Intent to Deliver a Controlled
Substance

United States District Court
Southern District of Texas

This criminal complaint is based on these facts:

 

= APR O7 2021 3

See Attachment A ~” Nathan Ochsner, Clerk

oe

@ Continued on the attached sheet.

 

 

SA David L. Roncska, FBI

 

Ayers vel by ky lytGue sor 4 Printed name and title

Sworn to before me and signed in my presence.

 

Date: ¥/> - FY! ADA.
ZA Judge’s signature

City and state: McAllen, Texas Juan F. Alanis, U.S. Magistrate

 

Printed name and title
Case 7:21-mj-00737 Document 1 Filed on 04/07/21 in TXSD Page 2 of 2

ATTACHMENT A

On April 4, 2019, Jaime Rios (hereinafter “RIOS”) and other individuals
participated in a drug trafficking event. RIOS and others were paid to escort
a vehicle loaded with approximately 26 kilograms of cocaine, a scheduled II
controlled substance, from a location in Starr County, Texas to a location in
Hidalgo County, Texas. RIOS knew prior to the event that the load vehicle
would contain a controlled substance.

The investigation revealed that RIOS and other known individuals had
agreed with the driver of the load vehicle to provide security for the load
vehicle in case the load vehicle was robbed by other unknown individuals as
well as to run interference with law enforcement should the load vehicle be
targeted for interdiction. The fee RIOS and the others required for this service
was $2,500.

Once the parties met up in Starr County, the driver of the load vehicle
was in telephonic contact with the escort vehicles. RIOS drove a vehicle in
escort of the vehicle loaded with cocaine. After the group departed from the
location in Starr County enroute to Hidalgo County, a Department of Public
Safety (hereinafter “DPS”) Highway Patrolman approached the load vehicle.
In response to the Trooper, the driver of the load vehicle utilized a cellular
telephone to coordinate with the escort vehicles. RIOS aggressively drove a
vehicle between the DPS unit and the load vehicle in an attempt to draw the
attention of the Trooper. The Trooper conducted a traffic stop on RIOS’
vehicle. While the rest of the escort vehicles proceeded East with the load
vehicle.

At the conclusion of the escort, the driver of the load vehicle paid
$2,500 RIOS for illegal drug escort services rendered.

10
Ey ery
